DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-3 and 5-6 in the reply filed on 10/16/2020 is acknowledged. Claims 21-35 are added.
Claims 4 and 7-20 which are drawn to a nonelected species and/or invention have been canceled by the applicant in the reply filed on 10/16/2020. 
Claims 1-3, 5, 6, 21-35 are examined on the merits.   
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 11/4/2020 has been considered by the examiner. 
Claim Objections
6.	Claim 6 is objected to because of the following informalities:  In applicant’s response, claim 6 is identified as being canceled, however it was an elected species.  Therefore, it will be treated as a non-canceled claim and will be examined.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 2-3, 23-24 and 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
9.	Claim 2 and 23 recites “contaminant concentration comprises an amount of metal contaminants on the wafer,” which is unclear because from claim 21 the contaminant concentration is analyzed in the chemical solution.  Thus, how can these contaminants also be on the wafer?  For examination purposes, it will be interpreted as “an amount of metal contaminants removed from the wafer.”
10.	Since, claims 3 and 24 depends from claim 2 and 23 respectively, they are also rejected under 112 paragraph b. 
11.	Claim 29 recites the limitation "the main drain" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  In addition, it is not clear the difference is between “main drain” and drain collector of claim 28.  Since a drain collector is recited in the claim the “main drain” will be interpreted being the same as the drain line from which the drain collector connects.  
Claim Rejections - 35 USC § 102
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


13.	Claims 21-24 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kashkoush (PG Pub U.S 2005/0016929).
14.	Regarding claim 21, Kashkoush teaches a system (abstract, fig 1), comprising: a cleaning station (90) configured to perform a rinsing process with a chemical solution [using DI water with chemical/acid reads on cleaning process with a chemical solution on a wafer (para 
15.	Regarding claim 22, Kashkoush teaches wherein the computer unit is further configured to, in response to the contaminant concentration being equal to or less than the baseline value, send another command to the cleaning station to terminate the cleaning process (para 0066, fig 2 box 260). 
16.	Regarding claim 23, Kashkoush teaches wherein the contaminant concentration comprises an amount of metal contaminants on the wafer (0034 and claim 14 of Kashkoush). 
17.	Regarding claim 24, Kashkoush teaches wherein the metal contaminants comprise copper (0029 and 0049 of Kashkoush).
18.	Regarding claim 27, Kashkoush teaches wherein, in response to the contaminant concentration being greater than the baseline value, the cleaning station is configured to adjust a duration of the cleaning process (0066-0068 of Kashkoush; fig 2; going from 240 to 270 and back to 210 prolongs the process and thus reads on adjusting duration). 
Claim Rejections - 35 USC § 103
19.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


20.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
21.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
22.	Claims 1-3 and 5-6, 25, 28-33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kashkoush (PG Pub U.S 2005/0016929) and further in view of Mori et al. (EP1084402B1).
23.	Regarding claim 1, Kashkoush teaches a system (abstract, fig 1), comprising: a rinsing station (90) (reads on cleaning station) configured to remove contaminants from one or more wafers via a rinsing process comprising a chemical solution (0045-0046) (reads on cleaning process); a drain (0031) configured to collect the chemical solution from the cleaning station (0031 and 0066), an analyzer (sensor 60) configured to analyze the chemical solution in the drain (0031 and 0052-0054) to determine a contaminant concentration in the chemical solution (0052-0054) ; and a computer unit (control 110) configured to: compare the contaminant concentration to a baseline value; in response to the contaminant concentration being equal to or less than the baseline value (0057-0058), send a first command to the cleaning station to terminate the cleaning process (0063-0064 fig 2 box 260); and in response to the contaminant 
	Although, Kashkoush teaches a drain along with a recirculation line to drain the chemical from the cleaning station for further concentration detection (0031, 0052, and 0056), Kashkoush fails to specifically teach drain collector used for collecting the chemical for further concentration detection.  However, Mori also teaches a substrate cleaning system wherein it is known to include a sample collecting unit (1 in fig 1; reads on drain collector; abstract, 0024, and 0028) in the recirculation line of the system in order to achieve the predictable result of measuring the concentration of the contaminants from the cleaning fluid from the system (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kashkoush such that the recirculation line/loop from the drain include a drain collector as taught by Mori in order to achieve the predictable result of measuring the concentration of the contaminants from the cleaning fluid from the system.  
24.	Regarding claim 2, the present combination of Kashkoush and Mori teaches wherein the contaminant concentration comprises an amount of metal contaminants on the one or more wafers (0034 and claim 14 of Kashkoush). 
25.	Regarding claim 3, the present combination of Kashkoush and Mori teaches wherein the metal contaminants comprise copper (0029 and 0049 of Kashkoush).
26.	Regarding claim 5, the present combination of Kashkoush and Mori teaches acid and deionized water chemical solution (0045 of Kashkoush), but fails to specifically teach wherein the chemical solution comprises a mixture of hydrofluoric acid and deionized water.  However, 
27.	Regarding claim 6, the present combination of Kashkoush and Mori teaches wherein the computer unit is further configured to, in response to the contaminant concentration being greater than the baseline value, send a third command to increase a duration of the cleaning process (0066-0068 of Kashkoush). 
28.	Regarding claim 25, Kashkoush teaches acid and deionized water chemical solution (0045 of Kashkoush), but fails to specifically teach wherein the chemical solution comprises a mixture of hydrofluoric acid and deionized water.  However, Mori further teaches that it is known to use a mixture of deionized water and hydrogen fluoride (hydrofluoric acid) (0027) in order to rinse the substrate and achieve the predictable result of removing metallic contaminants (0024).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the acid in the DI water chemical mixture of Kashkoush to be hydrofluoric acid as taught by Mori in order to achieve the predictable result of cleaning the substrate and removing metallic contaminants.    
29.	Regarding claim 28, Kashkoush teaches a system (abstract, fig 1), comprising: a cleaning station (90) configured to remove contamination from a wafer via a cleaning process comprising a chemical solution (0045-0046), wherein the cleaning station is configured to collect the chemical solution after the chemical solution has been dispensed onto the wafer (para 0031); a drain (0031 and 0066); an analyzer (sensor 60) configured to analyze the chemical 
	Although, Kashkoush teaches a drain along with a recirculation line to drain the chemical from the cleaning station for further concentration detection (0031, 0052, and 0056), Kashkoush fails to specifically teach drain collector used for collecting the chemical for further concentration detection, the analyzer configured to analyze the chemical solution collected in the drain collector and a valve configured to divert the chemical solution from the cleaning station to the drain collector.  However, Mori also teaches a substrate cleaning system wherein it is known to include a sample collecting unit (1 in fig 1; reads on drain collector; abstract, 0024, and 0028) in the recirculation line of the system, the analyzer configured to analyze the chemical solution collected in the drain collector (abstract), and the valve configured to divert the chemical solution from the cleaning station to the drain collector (0029 and 0031) in order to control flow to the drain collector and to achieve the predictable result of measuring the concentration of the contaminants from the cleaning fluid from the system (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kashkoush to include a drain collector, for analyzer to analyze chemical solution collected in drain collector, and a the valve configured to divert the chemical solution from the cleaning station to the drain collector as taught by Mori in order to control flow to the drain collector and to achieve the predictable result of measuring the concentration of the contaminants from the cleaning fluid from the system.     

31.	Regarding claim 30, the present combination of Kashkoush and Mori teaches wherein the computer unit is further configured to, in response to the contaminant concentration being equal to or less than the baseline value, send another command to the cleaning station to terminate the cleaning process (para 0066 of Kashkoush, fig 2 box 260). 
32.	Regarding claim 31, the present combination of Kashkoush and Mori teaches wherein the contaminant concentration comprises an amount of metal contaminants on the wafer (0034 and claim 14 of Kashkoush).
33.	Regarding claim 32, the present combination of Kashkoush and Mori teaches acid and deionized water chemical solution (0045 of Kashkoush), but fails to specifically teach wherein the chemical solution comprises a mixture of hydrofluoric acid and deionized water.  However, Mori further teaches that it is known to use a mixture of deionized water and hydrogen fluoride (hydrofluoric acid) (0027) in order to rinse the substrate and achieve the predictable result of removing metallic contaminants (0024).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the acid in the DI water chemical mixture of Kashkoush to be hydrofluoric acid as taught by Mori in order to achieve the predictable result of cleaning the substrate and removing metallic contaminants.   

35.	Regarding claim 35, the present combination of Kashkoush and Mori teaches in response to the contaminant concentration being greater than the baseline value, the cleaning station is configured to adjust a duration of the cleaning process (0066-0068 of Kashkoush; going from 240 to 270 and back to 210 prolongs the process and thus reads on adjusting duration). 
36.	Claim 26 is are rejected under 35 U.S.C. 103 as being unpatentable over Kashkoush (PG Pub U.S 2005/0016929) and further in view of Chao et al. (PG Pub U.S 2019/0362962). 
37.	Regarding claim 26, Kashkoush fails to teach wherein in response to the contaminant concentration being greater than the baseline value, the cleaning station is configured to increase a temperature of the chemical solution dispensed on the wafer.  However, Chao teaches treating a wafer wherein it is known for cleaning station is configured to increase a temperature of the chemical solution dispensed on the wafer in response to the contaminant concentration being greater than the baseline value in order to reduce the metallic concentration (para 0016).  Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify the method of Kashkoush such that wherein in response to the contaminant concentration being greater than the baseline value, the cleaning station is configured to increase a temperature of the chemical solution dispensed on the wafer as taught by Chao in order to reduce the metallic concentration.  
38.	Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Kashkoush (PG Pub U.S 2005/0016929) and Mori et al. (EP1084402B1) and further in view of Chao et al. (PG Pub U.S 2019/0362962). 
39.	Regarding claim 34, the present combination of Kashkoush and Mori fails to teach wherein in response to the contaminant concentration being greater than the baseline value, the cleaning station is configured to increase a temperature of the chemical solution dispensed on the wafer.  However, Chao teaches treating a wafer wherein it is known for cleaning station is configured to increase a temperature of the chemical solution dispensed on the wafer in response to the contaminant concentration being greater than the baseline value in order to reduce the metallic concentration (para 0016).  Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify the method of the present combination of Kashkoush and Mori such that wherein in response to the contaminant concentration being greater than the baseline value, the cleaning station is configured to increase a temperature of the chemical solution dispensed on the wafer as taught by Chao in order to reduce the metallic concentration.    
Conclusion
40.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRADHUMAN PARIHAR/Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714